ILND 450 (Rev.Case:   1:14-cv-08856
              10/13) Judgment in a Civil ActionDocument   #: 260 Filed: 12/20/18 Page 1 of 1 PageID #:5871

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

CREATION SUPPLY, INC.,,

Plaintiff(s),
                                                                  Case No. 14 C 8856
v.                                                                Judge Charles P. Kocoras

SELECTIVE INSURANCE COMPANY
OF THE SOUTHEAST,

Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $       ,

                          which         includes        pre–judgment interest.
                                        does not include pre–judgment interest.

        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s)
                 and against plaintiff(s)
.
        Defendant(s) shall recover costs from plaintiff(s).


                 other: Judgment is entered in favor of CSI and against Selective as to the finding of liability.

This action was (check one):

     tried by a jury with Judge    presiding, and the jury has rendered a verdict.
     tried by Judge Charles P. Kocoras without a jury and the above decision was reached.
     decided by Judge       on a motion



Date: 12/20/2018                                               Thomas G. Bruton, Clerk of Court

                                                     Vettina Franklin, Deputy Clerk
